      Case: 1:20-cv-00140-NBB-JMV Doc #: 12 Filed: 09/14/20 1 of 1 PageID #: 58




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BOBBY SENORIS THOMPSON                                                                      PLAINTIFF

v.                                                                          No. 1:20CV140-NBB-JMV

LEE COUNTY, ET AL.                                                                      DEFENDANTS


                  ORDER DENYING PLAINTIFF’S MOTION [11] TO
             ENFORCE IN FORMA PAUPERIS ORDER WITHOUT PREJUDICE

        This matter comes before the court on the motion [11] by the plaintiff for the court to enforce

its previously entered order [7] granting his motion to proceed as a pauper and directing the inmate

account custodian to send partial payments of the filing fee in this case based upon a formula. The

plaintiff alleges that the account custodian is not complying with the order, and that failure is causing

him a financial hardship. The plaintiff did not, however, provide a printout of his inmate account

record; as such, the court cannot determine whether the account custodian has complied with the order

or not. As such, the instant motion [11] is DENIED without prejudice to the plaintiff’s ability to file

another such motion with accompanying documentation of his inmate account records.

        SO ORDERED, this, the 14th day of September, 2020.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
